DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/08/2021 has been entered.


Claims 1, 3, 4, and 7-13 are currently pending and prosecuted.

Allowable Subject Matter
Claims 1, 3, 4, and 7-13 are allowed.

 The following is an examiner’s statement of reasons for allowance:

None of the prior art, made of record, singularly or in combination, teaches or fairly suggests the features present in independent claim 1.

Wadhwa et al., US Patent Publication 2017/0079624, teaches an ultrasonic imaging apparatus as seen in Figure 1. However, Wadhwa doesn’t disclose an apparatus for biometric sensing, the apparatus comprising:  a pixel array; a first copolymer layer; a second copolymer layer; a third copolymer layer; a fourth copolymer layer; a first electrode; a second electrode; a third electrode; a fourth electrode; and an isolation layer; wherein a top side of the first copolymer layer is proximate to the pixel array, a bottom side of the first copolymer layer is bonded to a top side of the first electrode, a bottom side of the first electrode is bonded to a top side of the second copolymer layer, and a bottom side of the second copolymer layer is bonded to a top side of the second electrode; wherein a top side of the third copolymer layer is bonded to a bottom side of the second electrode through the isolation layer, a bottom side of the third copolymer layer is bonded to a top side of the third electrode, a bottom side of the third electrode is bonded to a top side of the fourth copolymer layer, and a bottom side of the fourth copolymer layer is bonded to a top side of the fourth electrode; and
wherein the first copolymer layer has a first polarization direction, the second copolymer layer has a second polarization direction, the third copolymer layer 

Khajeh et al., US Patent Publication 2019/024304 discloses a polarizer, as seen in Figures 7A-7D, between a transducer and a surface in which acoustic waves propagate that can be used to filter out certain types of acoustic energy. However, Khajeh doesn’t explicitly disclose an apparatus for biometric sensing, the apparatus comprising:  a pixel array; a first copolymer layer; a second copolymer layer; a third copolymer layer; a fourth copolymer layer; a first electrode; a second electrode; a third electrode; a fourth electrode; and an isolation layer; wherein a top side of the first copolymer layer is proximate to the pixel array, a bottom side of the first copolymer layer is bonded to a top side of the first electrode, a bottom side of the first electrode is bonded to a top side of the second copolymer layer, and a bottom side of the second copolymer layer is bonded to a top side of the second electrode; wherein a top side of the third copolymer layer is bonded to a bottom side of the second electrode through the isolation layer, a bottom side of the third copolymer layer is bonded to a top side of the third electrode, a bottom side of the third electrode is bonded to a top side of the fourth copolymer layer, and a bottom side of the fourth copolymer layer is bonded to a top side of the fourth electrode; and
wherein the first copolymer layer has a first polarization direction, the second copolymer layer has a second polarization direction, the third copolymer layer . 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F MARINELLI whose telephone number is (571)270-3383.  The examiner can normally be reached on Monday - Friday: 8:00AM - 5:00PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on (571)-272-7495.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/PATRICK F MARINELLI/Primary Examiner, Art Unit 2699